Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder - Election/Restrictions
Claims 1-6, 8, 10-12, 22 & 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/21/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Based on the most recent set of claims filed 12/16/20 and the interview held 03/09/21, Claims 1-6, 8, 10-20, 22 & 24-25 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Saleha Mohamedulla on 03/09/21.
Based on the most recent set of claims filed 12/16/20 and the interview held 03/09/21, the application has been amended as follows: 
In Claim 4 at Lines 2, 3 & 4, all four instances of the limitation “surgical tool” have been replaced with the limitation --screw driver--.

Claims 13-20 have been rejoined.

Claim 21 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a surgical robotic system comprising a robotic manipulator; a surgical tool configured to be coupled to said robotic 
The closest prior art of record appears to be: Tsekos (US PG Pub No. 2014/0058406).
Tsekos discloses a robotic system for image-guided surgery, comprising a robotic manipulator with a surgical tool coupled thereto, and a robotic controller for controlling movement of the surgical tool along a desired trajectory by autonomous or manual operation, but Tsekos fails to disclose a navigation system including a navigation controller for tracking a pose of a rotational axis of the surgical tool relative to the desired trajectory and a torque sensor for determining a torque applied to drive an implant into a spine of a patient, wherein the robotic controller is configured to stop the surgical tool from driving the implant into the spine once the torque meets or exceeds a torque threshold. Furthermore, no art was found which could have been used to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JESSICA WEISS/Primary Examiner, Art Unit 3775